Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing November 13, 2008 DREYFUS GROWTH OPPORTUNITY FUND, INC. Supplement to the Prospectus Dated September 30, 2008 Effective on or about December 1, 2008, the name of the fund will be changed to Dreyfus Research Growth Fund, Inc. November 13, 2008 DREYFUS GROWTH OPPPORTUNITY FUND, INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED SEPTEMBER 30, 2008 Effective on or about December 1, 2008, the name of the fund will be changed to Dreyfus Research Growth Fund, Inc.
